J-A17001-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    JOSEPH S. CALDWELL, JR.                    :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    PHILIP JAURIGUE                            :   No. 140 EDA 2022

                Appeal from the Order Entered December 3, 2021
                 In the Court of Common Pleas of Bucks County
                  Domestic Relations at No(s): 2021DR00484,
                              PACSES: 207300887


BEFORE:      PANELLA, P.J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY PANELLA, P.J.:                           FILED OCTOBER 5, 2022

        Joseph S. Caldwell, Jr. (“Father”) appeals the Bucks County Court of

Common Pleas’ order granting Philip P. Jaurigue’s preliminary objections to

Father’s complaint seeking child support for ten-year-old L.C. (“Child”) and

dismissing Father’s complaint. Jaurigue, who has been found to stand in loco

parentis to Child, sought and obtained partial custody of Child from Father

after Jacqui Spencer, Jaurigue’s paramour and also Child’s mother (“Mother”),

died. Father, in turn, filed for child support payments from Jaurigue. The trial

court concluded that Jaurigue was not obligated to provide any such

payments. We reach the contrary conclusion, instead finding that Jaurigue has

proactively sought and assumed a level of legally-protected parental rights so

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A17001-22


as to invoke an obligation to support Child under our Supreme Court’s decision

in A.S. v. I.S., 130 A.3d 763 (Pa. 2015). We therefore reverse and remand

for proceedings consistent with this memorandum.

      The facts leading to this appeal are not in dispute. Father and Mother

never married but were the biological parents of Child. While Mother was

pregnant with Child, she began a relationship with Jaurigue. Mother and Child

began residing with Jaurigue in 2013, when Child was approximately 16

months old. Mother had primary physical custody of Child, so Child primarily

lived with Mother and Jaurigue. Father had partial physical custody. This

arrangement continued until Mother died in December 2019, at which time

Child went to live with Father. Child visited with Jaurigue only when Father

permitted.

      Jaurigue filed a complaint for custody of Child in June 2020, claiming he

stood in loco parentis to Child and seeking partial physical custody of her.

Father filed preliminary objections challenging Jaurigue’s standing to seek

custody. After holding a hearing on the standing issue, the trial court overruled

Father’s objections and concluded that Jaurigue had in loco parentis standing

to pursue the custody of Child.

      The trial court then held two hearings to determine the custody of Child.

On March 22, 2022, the trial court issued a custody order awarding Father

sole legal and primary physical custody, but also awarding Jaurigue partial

physical custody. Jaurigue’s partial custody schedule included: one weekend


                                      -2-
J-A17001-22


every other month, Saturdays during the day on the fourth weekend of every

month, Saturdays during the day on the second weekend of every other

month, every Thursday1 after school, Saturdays during the day before certain

identified holidays, one day during Child’s winter break, New Year’s Day, and

one week of summer vacation each calendar year, which may include domestic

air travel.

       In addition to setting the partial physical custody schedule, the custody

order also provided that Jaurigue was allowed daily private FaceTime/phone

calls with Child on his non-custodial days, as well as daily texts. The order

further provided that Jaurigue:

       shall be notified and permitted to participate in and attend school
       events/activities and extracurricular activities including, but not
       limited to, fundraisers, school plays, concerts, shows, exhibits,
       volunteer events, gymnastics, dance, soccer, camp events and
       religious activities and observances. If such events and activities
       are only open to family members, Father shall list [Jaurigue] as a
       family member so that he may attend and also access any online
       information to facilitate same.

Custody Order, 3/22/2021, at 3 (unpaginated).

       The custody order also established that Jaurigue is entitled to participate

in all current and future counseling, therapy and tutoring that Child is involved

in, with Father directed to sign any provider releases necessary to permit that


____________________________________________


1 Although Jaurigue was originally granted Mondays after school, the record
reflects that the order was modified to change the day to Thursdays. See
Exhibit A to Defendant’s Preliminary Objections to Plaintiff's Complaint in Child
Support, 6/23/21, at 2 (unpaginated); N.T., 3/22/22, at 14.


                                           -3-
J-A17001-22


participation. Further, the custody order provided that Father and Jaurigue

were to make a concerted effort to “foster feelings of security, respect, and

love in [Child] regarding the other party,” and were not to make any

derogatory remarks about each other in Child’s presence. Id. at 4

(unpaginated). The final paragraph of the custody order established that

Father and Jaurigue were required to comply with the notice obligations under

23 Pa.C.S.A. § 5337 in the event of a qualifying change in their residence.

      Father appealed, challenging the trial court’s decision regarding

Jaurigue’s standing. This Court affirmed the court’s determination that

Jaurigue stood in loco parentis to Child, albeit on the basis that Father had

waived his claims by filing a brief which failed on multiple fronts to comply

with the Rules of Appellate Procedure. See Jaurigue v. Caldwell, 268 A.3d

423, 796 EDA 2021 (Pa. Super. filed November 15, 2021) (unpublished

memorandum).

      While that appeal was pending, Father also filed a complaint in child

support, seeking support payments for Child from Jaurigue. Jaurigue

responded by filing preliminary objections. The trial court did not hold a

hearing on the preliminary objections. Instead, on December 3, 2021, the trial

court entered an order granting Jaurigue’s preliminary objections and

dismissing the support complaint.

      Father timely appealed this order, and complied with the trial court’s

directive to file a Pa.R.A.P. 1925(b) statement of matters complained of on


                                    -4-
J-A17001-22


appeal. In response, the trial court issued a Pa.R.A.P. 1925(a) opinion

explaining that it had not erred by dismissing Father’s support complaint

because, according to the trial court, Jaurigue had no obligation to support

Child. Citing our Supreme Court’s decision in A.S., the trial court noted that

the mere fact that a stepparent stood in loco parentis to a child, or made

efforts to maintain a post-separation relationship with the child to whom they

stood in loco parentis, was not sufficient to impose an obligation to pay

support. See A.S., 130 A.3d at 770. Applying those principles to the instant

case, the court continued:

      It is clear to the Court that [ ] Jaurigue previously assumed a
      parental status over [Child] and filed a Complaint in Custody to
      seek visitation rights in order to maintain a relationship with
      [Child] after the death of Mother. [Under] appellate case law in
      Pennsylvania, [ ] Jaurigue’s ‘past and continued love and devotion’
      to [Child] does not carry with it a duty to financially support
      [Child]. [See] Commonwealth ex. rel. McNutt v. McNutt, [496
      A.2d 816, 817 (Pa. Super. 1985) (stating that a stepparent’s past
      and continued devotion to his former stepchild alone does not
      invoke a duty of support)].

Trial Court Opinion, 1/25/22, at 4.

      The trial court also quoted the following excerpt from McNutt,

explaining the policy considerations behind the general rule that no legal duty

rests on a former stepparent to support a former stepchild, even when the

stepparent acts in loco parentis both before and after the relationship ends

with the stepchild’s parent:

      If we were to hold that a stepparent acting in loco parentis would
      be held liable for support even after the dissolution of the marriage
      then all persons who gratuitously assume parental duties for a

                                      -5-
J-A17001-22


       time could be held legally responsible for a child’s support. …
       These acts of generosity should not be discouraged by creating a
       law which would require anyone who begins such a relationship to
       continue financial support until the child is eighteen years old.

McNutt, 496 A.2d at 817.

       Based on these considerations, and after noting that Jaurigue had only

requested partial physical and not legal custody of Child, the trial court

concluded Jaurigue was not liable to support Child. The court therefore urged

this Court to affirm its order dismissing Father’s support complaint against

Jaurigue.

       In advocating for the opposite result, Father raises four questions in his

appeal to this Court. However, whittled down, Father’s four questions

essentially challenge: 1) the trial court’s dismissal of Father’s support

complaint on the basis of its conclusion that Jaurigue was not obligated to pay

child support; and 2) the trial court’s failure to first hold a hearing before

dismissing the complaint.2 As we agree with Father that Jaurigue is liable to

pay support and the trial court therefore erred by dismissing his support

complaint, we need not reach Father’s second issue.

       The Domestic Relations Act is clear that parents of a child have a duty

to financially support that child. See 23 Pa.C.S.A. § 4321(2). Although the


____________________________________________


2 In fact, Father divides his four questions into just two arguments in the
argument section in his brief.



                                           -6-
J-A17001-22


statute does not explicitly address the duty of a third party to provide such

support, Pennsylvania courts have extended the duty to third parties in certain

circumstances.3 Whether a third party, such as a stepparent, is liable for child

support is a question of law, which means our standard of review is de novo

and our scope of review is plenary. See A.S., 130 A.3d at 768.

       Here, we recognize that Jaurigue and Mother did not marry, so Jaurigue

was never technically a stepparent to Child. However, Jaurigue acknowledges

he is akin to a stepparent. See Appellee’s Brief at 9. There is also no dispute

that Jaurigue has legally been found to stand in loco parentis to Child.

       “The term in loco parentis literally means ‘in the place of a parent.’”

Peters v. Costello, 891 A.2d 705, 710 (Pa. 2005) (citation omitted).

However, as the trial court correctly observed, in loco parentis status alone

does not make a stepparent liable to financially support his stepchildren. See

A.S., 130 A.3d at 766, 770. A.S. also specifically reiterated that a former

stepparent’s “reasonable acts to maintain a post-separation relationship with

stepchildren are insufficient to obligate a stepparent to pay child support for

those children.” Id. at 770. So, for example, the former stepparent in McNutt

was not liable for support when he “maintained a relationship with his

stepchild, [but] neither sought nor was awarded any court-ordered custodial


____________________________________________


3For purposes of custody and support matters, persons other than the natural
or biological parents of a child are deemed to be third parties. See S.R.G. v.
D.D.G., 224 A.3d 368, 370 n. 2 (Pa. Super. 2019).


                                           -7-
J-A17001-22


rights.” A.S., 130 A.3d at 768 (citation omitted). Likewise, the former

stepparent in Drawbaugh v. Drawbaugh, 647 A.2d 240 (Pa. Super. 1994),

was also not obligated to financially support his former stepchildren even

though he had filed a petition for minimal visitation with them. See A.S., 130

A.3d at 770.

         Critically, however, A.S. went on to recognize that there are some

situations, such as the one in A.S., where a former stepparent affirmatively

takes sufficient legal steps to act as a parent so as to trigger an obligation to

pay support. There, a former stepfather to twins filed a complaint in custody

for the twins after he and the twins’ mother separated and the mother planned

to relocate with the twins. The trial court found that the stepfather stood in

loco parentis to the twins and eventually granted him shared physical and

legal custody of the twins. The court also prohibited either party from

relocating with the twins without permission from the other party and the

court.

         The twins’ mother filed a support complaint against the stepfather, but

the trial court dismissed the complaint. This Court affirmed, agreeing with the

trial court that the former stepfather had no duty to provide financial support

to the twins.

         Our Supreme Court reversed. While the A.S. Court acknowledged the

general rule that a former stepparent’s efforts to maintain a relationship with




                                       -8-
J-A17001-22


their former stepchildren did not make the stepparent liable to support them,

the Court stated:

      [T]he instant case involves a far greater assumption, indeed a
      relentless pursuit, of parental duties than that of a stepparent
      desiring a continuing relationship with a former spouse’s children…
      Here, we have a stepfather who haled a fit parent into court,
      repeatedly litigating to achieve the same legal and physical
      custodial rights as would naturally accrue to any biological parent.
      This is not the ‘typical case’ of a stepparent who has grown to love
      his stepchildren and wants to maintain a post-separation
      relationship with them.

Id. at 770.

      Accordingly, the A.S. Court found that the stepfather owed a duty to

support the twins because of the proactive legal steps he had taken to act as

their parent. In doing so, the Court announced the general holding that “when

a stepparent takes affirmative legal steps to assume the same parental rights

as a biological parent, the stepparent likewise assumes parental obligations,

such as the payment of child support.” Id. at 765.

      Here, Father argues the efforts Jaurigue made to assume parental duties

for Child were sufficient to invoke an obligation to support Child under A.S.

Jaurigue counters that A.S. is easily distinguishable from his case. To that

end, Jaurigue emphasizes that, unlike the stepfather in A.S., he never sought

legal custody or anything beyond partial physical custody of Child and did not

“relentlessly pursue” any custody matter against Father. Instead, according

to Jaurigue, he merely filed for custody of Child so he could continue a




                                     -9-
J-A17001-22


relationship with a child he had bonded with during the many years he had

lived with her.

      While we acknowledge the facts and circumstances here are less clear

cut than those in A.S., Jaurigue’s argument does not account for the range

and extent of custodial rights he sought and obtained after taking the initiative

to file a custody complaint against Father. The amount of time allotted to

Jaurigue by the physical custody schedule is extensive. According to Father,

Jaurigue’s custodial time amounts to a total of 106 days, or 29%, of the year.

See Appellant’s Brief at 10. Jaurigue contends Father’s assertions of his

custodial time are grossly overstated, and in reality, his custodial time only

amounts to 10% of the year. See Appellee’s Brief at 10. He also maintains

that the only time measurement that is relevant for support purposes is the

number of overnights he has with Child, of which he only has 19 per year.

See id. at 9-10.

      Regardless of the exact amount of custodial time that Jaurigue has been

awarded, it is clear that the custody schedule allows Jaurigue to have regular,

consistent, and significant amounts of custody time with Child. That time

includes not only weekly after-school and dinner time, but regular Saturday

visits and overnight stays, as well as vacation time that allows for air travel.

It is time that could hardly be classified as minimal visitation, compare

Drawbaugh, 647 A.2d at 240, 243, and time which Father may not deny




                                     - 10 -
J-A17001-22


Jaurigue, as it is legally mandated by the custody order Jaurigue actively

pursued.

      The custody order, however, does more than award substantial physical

custody time to Jaurigue. It also allows him to spend time with Child beyond

his physical custody days. Jaurigue is allowed daily Facetime/phone calls on

his non-custodial days, along with daily texts. Father must notify Jaurigue of,

and allow him to participate in, a long but not exhaustive list of Child’s school

and extracurricular activities. Notably, Father must name Jaurigue as a family

member if that status is required for attendance or access to online

information regarding those activities. He must also inform Jaurigue of, and

allow him to participate in, any therapy or tutoring sessions in which Child

engages. And should Father wish to relocate with Child, he must notify

Jaurigue and give him the opportunity to object to, and potentially prevent,

that relocation pursuant to 23 Pa.C.S.A. § 5337(c) and (d).

      Based on these terms, we agree with Father that Jaurigue’s actions

represent a proactive pursuit to assume parental duties of Child that would

otherwise belong to Father. There can be no question that Jaurigue has

significantly intruded upon Father’s full custody rights to Child. The amount of

custodial time, along with the level of involvement in Child’s activities and life,

goes well beyond the ‘typical case’ of a stepparent who wishes to maintain a

relationship with a stepchild he has grown to love, which, under our case law,

is insufficient to attach an obligation to support the stepchild. See McNutt,


                                      - 11 -
J-A17001-22


496 A.2d at 817, 818. Instead, we have a situation, such as the one in A.S.,

where a stepparent has taken “affirmative legal steps to assume the same

parental rights as a biological parent.” A.S., 130 A.3d at 765.

      We emphasize that the circumstances here are different from those in

A.S. But that will always be the case in the fact-intensive world of custody

and support matters. See E.A.L. v. L.J.W., 662 A.2d 1109, 1118 (Pa. Super.

1995) (stating that custody decisions are necessarily based on the individual

and particular facts of each case). In our view, the extent of custodial and

legal rights, as well as the level of court-protected involvement in Child’s life

granted to Jaurigue, all of which was the fruit of the custody complaint filed

by Jaurigue, brings this case under the umbrella of the general rule of A.S.

      Jaurigue argues that his situation is more akin to S.R.G., where this

Court found there was no support obligation. See S.R.G., 224 A.3d at 372.

There, the grandparents of the child entered into an agreed custody order with

their daughter which granted the grandparents legal and primary physical

custody of the grandchild. The parents’ rights were never terminated and the

grandparents never adopted the child. The grandparents later divorced, after

which the grandfather and the grandmother agreed that the grandfather

would have partial physical custody of the child, the grandmother would have

primary physical custody, and the two would share legal custody.

      The grandmother filed a petition for child support from the grandfather,

which the trial court denied. This Court affirmed, although only after


                                     - 12 -
J-A17001-22


describing the decision as a “close call.” Id. at 371. In distinguishing the case

from A.S., S.R.G. noted that, unlike the stepfather in A.S., the grandfather

had only gratuitously assumed the burdens of custody when both parents were

unable to do so and, in the end, was merely a grandparent wishing to maintain

a relationship with his grandchild. See id. at 372. Importantly, S.R.G. was

careful to emphasize that the grandfather had not sought court-ordered

custody rights against a fit biological parent but rather, against another third

party. See id. S.R.G. noted there was no statutory authority extending the

duty of child support between two third parties in the circumstances of that

case. See id.

      We do not agree with Jaurigue that S.R.G. controls this case, as the two

cases are entirely different. Here, Jaurigue did not gratuitously accept the

burdens of custody but instead filed a complaint seeking custody of Child. And

he did so against a fit biological parent. This support dispute does not involve

grandparents, or even two third parties. Instead, it involves a person akin to

a stepparent proactively filing a custody complaint with the intent to usurp the

parental rights of Child’s biological father.

      This is not to say that Jaurigue’s actions were not done out of love and

concern for Child. The record reflects otherwise. However, the record also

shows that Jaurigue’s actions amounted to more than a stepparent seeking to

maintain a relationship with a stepchild he has grown to love. They were

affirmative actions intended to legally gain substantial parental rights to Child.


                                      - 13 -
J-A17001-22


      Moreover, holding Jaurigue liable to support Child in light of the

affirmative actions he took to assume parental duties for Child does not

dismantle the policy considerations articulated in McNutt but rather,

advances those set forth in A.S. As explained by A.S.:

      We emphasize that we are not creating a new class of stepparent
      obligors and our decision today comports with the line of cases
      that have held that in loco parentis standing alone is insufficient
      to hold a stepparent liable for support. The public policy behind
      encouraging stepparents to love and care for their stepchildren
      remains just as relevant and important today as it was when
      Drawbaugh [quoting McNutt] was decided. However, when a
      stepparent does substantially more than offer gratuitous love and
      care for his stepchildren, when he instigates litigation to achieve
      all the rights of parenthood at the cost of interfering with the rights
      of a fit parent, then the same public policy attendant to the
      doctrine of paternity by estoppel is implicated: that it is in the best
      interests of children to have stability and continuity in their
      parent-child relationships. By holding a person such as [the]
      [s]tepfather [in A.S.] liable for child support, we increase the
      likelihood that only individuals who are truly dedicated and intend
      to be a stable fixture in a child’s life will take the steps to litigate
      and obtain rights equal to those of the child’s parent.

A.S., 130 A.3d at 771.

      Jaurigue’s actions show he is dedicated to continuing to be a stable

fixture in Child’s life. He filed for custody and obtained substantial parental

rights to Child in order to ensure he is able to be that stable fixture for Child

and to be intricately involved in her life. Under A.S., and for all the reasons

explained above, we find that Jaurigue is obligated to financially support Child.

The trial court erred by finding that he was not and, in turn, erred by

dismissing Father’s support complaint against Jaurigue.




                                      - 14 -
J-A17001-22


     Order reversed. Matter remanded for proceedings consistent with this

memorandum. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/05/2022




                                 - 15 -